Title: To James Madison from Walter Jones, [ca. 25 July] 1789
From: Jones, Walter
To: Madison, James


Dear Sir
[ca. 25 July 1789]
I was favoured a few days ago, with your Letter of the 12th. of July, which evinced the just prospect I had entertained and expressed, of your correspondence.
The inestimable Rights & Interests, subject to your Custody or discussion, naturally fill a mind, warmly interested in their fate, & remote from the source of Intelligence, with an Anxiety, that longs for the Relief of Information, and is prone to discharge its own feelings; and altho such a disposition, so circumstanced, may be apt to beget prolixity & Error, I should nevertheless, in that Case, trust that the motive would go far with you in excusing its Consequences.
I have often considered that perfect Community of civil Rights to be the most transcendent advantage in favour of genuine republicanism, of All, which the people of these States posessed. This Condition of Society leaves no Room for distinction & Superiority amongst the Citizens, but what arises from the varying Combination, of Benevolence, Probity, Talents, Courage, Industry & fortune—all these attributes except the last (and that perhaps in some degree) are the natural distinctions in the human character, to which men generally pay a spontaneous deferrence—those aided by office & power, imperceptibly give rise to those artificial distinctions, from whose foul Source, the Kings & Lords of the world are ingendered, they who have ever been the offspring of usurpation, and the parents of opression and distraction—if the Freinds of these establishments, urge in their support, their antiquity & prevalence in the world, the same reasoning will silence our Lawgivers, moralists & ghostly pastors, and lead us to acquiesce in the practice of every moral vice & corruption—if they urge the benificent operation of these orders in any particular Governments, I demand to be convinced why as great services, and not a thousandth part of the mischiefs may not be expected from a well regulated representative Government—if the latter is novel & peculiar to us, the more should we value & guard it. Antiquity or novelty do not necessarily imply approbation & Excellence or the Contrary—I apprehend that the Efficacy & simplicity of the peruvian Bark, would, at this day, be degraded by a competition with the pompous & laboured formulæ, with which the Stomachs of mankind were amused or Nauseated, from the earliest ages to the discovery or rather generation of this inestimable american production. Inferences drawn from Switzerland & Holland must generally be false in their application to us. The Situation of those people was & is essentially different from ours—is it to be supposed, that when they discarded their monarchs, they of choice retained their Nobility? I rather think that that order was so entangled in the very Structure of their several Societies, that the abolition of one, would have hazarded the Destruction of both. The English Constitution is a vicious one pretty well patched up & corrected, and the Exchange for it, of one originally sound & good, would be an Ill bargain. These & similar reflexions are frequently awakened in me, by certain Strenuous & open advocates for Titles among us, who never fail to use corresponding Expressions of disgust & Indignation at the democratic presumption of your house—in short, I am much disposed to think, that the movement in the Senate towards Titles, was not so vain & inconsequential, as I at first thought. I am under no apprehension of any public & formal admission of titular distinctions, within a short time, yet I think that we cannot too carefully guard against their gradual use & introduction in the ordinary Intercourse & Conversation of the people—the players, Printers, Fops & fine Ladies, aided by the connivance of aspiring men in power, may imperceptibly ingraft an Evil, that all the power of your House may not be able to extirpate. Our people are wonderfully indolent & fashionable! The deportment of good men, may do much in checking this mischief, as it grows out of the manners of the people. But when I see the paragraph of A Player, published by a printer in N. York, Announcing that the most honourable Robert morris & his Lady, personages of distinction &c. attended the Theatre, and this too in the face of a Solemn decision of the House of representatives, I know not if my zeal goes too far, when I think it no improper subject of their animadversion.
I have not yet seen the Act for establishing a Judiciary system. You may recollect A Case I stated to you, of Lands devised in different States, by a citizen of one of them, which seemed to point out some general provision—the Cause was determined in the last Session of our General Court, and the will established here, which was rejected in N. Carolina—I have experienced so much embarrassment & Expence in this particular Instance, that I am particularly sensible of the necessity of some fixt Rule for the determination of similar Cases in future.
Affairs in this State are pretty much as you left them—most parts of it have been visited, by an early & very severe drought, that it is thought, will sensibly injure the Crop of Tobacco. The late Execution Law, on Trial, seems to partake of the general Taint of our legislative Acts respecting Debtor & Creditor—the one is very little releived, the other very much injured, and both are corrupted. Indeed the various obstacles that are opposed to the final & actual recovery of a Debt, has rendered the generality of Debtors quite indifferent to the Consequences of a Judgement of the Courts.
If the Bill for collecting the Impost should not have passed before this reaches you, and any doubt should arise about making Kinsale a Port of entry & delivery, I can assure you, that its rejection will be a very serious Injury & distress to several very populous Counties in the lower part of the northern Neck, who must see the Commerce of Potowmack pass by them to Alexandria, without partaking of its immediate benefits.
I will intrude on your Time no farther than to conclude, with very sincere esteem & regard, dear Sir, your obedient Servant—
Walt: Jones
